Order entered March 21, 2019




                                           In The
                                Court of Appeals
                         Fifth District of Texas at Dallas
                                    No. 05-18-01470-CV

HEALTHSOUTH REHABILITATION HOSPITAL OF RICHARDSON, LLC, Appellant

                                             V.

         JOSEPH RICH, AS NEXT FRIEND FOR JESSE MAE RICH, Appellee

                     On Appeal from the 160th Judicial District Court
                                  Dallas County, Texas
                          Trial Court Cause No. DC-18-00480

                                         ORDER
       Before the Court is appellee’s March 19, 2019 unopposed motion for an extension of

time to file his brief. We GRANT the motion and extend the time to April 12, 2019.


                                                    /s/   KEN MOLBERG
                                                          JUSTICE